Case 18-33967-sgj11 Doc 2813 Filed 06/25/20                     Entered 06/25/20 16:35:27             Page 1 of 19




     Liz Boydston                                             Jeremy R. Johnson (Admitted Pro Hac Vice)
     State Bar No. 24053684                                   Stephen J. Astringer (Admitted Pro Hac Vice)
     Polsinelli PC                                            Polsinelli PC
     2950 N. Harwood, Suite 2100                              600 3rd Avenue, 42nd Floor
     Dallas, Texas 75201                                      New York, New York 10016
     Telephone: (214) 397-0030                                Telephone: (212) 684-0199
     Facsimile: (214) 397-0033                                Facsimile: (212) 684-0197
     lboydston@polsinelli.com                                 jeremy.johnson@polsinelli.com
                                                              sastringer@polsinelli.com

     COUNSEL TO THE REORGANIZED
     DEBTORS

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                          §
     In re:                                               §      Chapter 11
                                                          §
     Senior Care Centers, LLC, et al.,1                   §      Case No. 18-33967 (BJH)
                                                          §
              Reorganized Debtors.                        §      (Jointly Administered)
                                                          §

                           REORGANIZED DEBTORS’ FIRST OMNIBUS
                           OBJECTION TO ADMINISTRATIVE CLAIMS

                   THIS IS AN OBJECTION TO YOUR CLAIM.
                   SUBSTANTIVE RIGHTS MAY BE AFFECTED BY THIS
                   FIRST OMNIBUS OBJECTION TO ADMINISTRATIVE
                   CLAIMS AND BY ANY FURTHER OBJECTION THAT
                   MAY BE FILED. CLAIMANTS RECEIVING THIS FIRST
                   OMNIBUS OBJECTION TO ADMINISTRATIVE CLAIMS
                   SHOULD LOCATE THEIR NAMES AND CLAIMS IN THIS
                   FIRST OMNIBUS OBJECTION TO ADMINISTRATIVE
                   CLAIMS AND ITS EXHIBITS.

                   AN EVIDENTIARY HEARING ON THIS MATTER WILL BE
                   HELD ON AUGUST 25, 2020 AT 1:30 P.M. (PREVAILING
                   CENTRAL    TIME)  AT    THE     UNITED    STATES
 1
    The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street, Suite
 1050, Dallas, Texas 75201.



 74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20           Entered 06/25/20 16:35:27       Page 2 of 19




                 BANKRUPTCY COURT FOR THE NORTHERN DISTRICT
                 OF TEXAS, 1100 COMMERCE ST., 14TH FLOOR,
                 COURTROOM NO. 2, DALLAS, TEXAS 75242. ANY
                 RESPONSE TO THIS OBJECTION SHALL BE IN WRITING
                 AND FILED WITH THE CLERK OF THE UNITED STATES
                 BANKRUPTCY COURT AT 1100 COMMERCE ST., RM.
                 1254, DALLAS, TEXAS 75242-1496, AND A COPY SHALL BE
                 SERVED UPON COUNSEL FOR THE MOVING PARTY.

                 FOR FURTHER INFORMATION, OR TO ACCESS
                 PLEADINGS, DOCUMENTS, AND OTHER INFORMATION
                 ABOUT THESE CASES, INCLUDING COPIES OF THE
                 CLAIMS DISPUTED HEREIN WITHOUT CHARGE, VISIT
                 HTTPS://OMNIMGT.COM/SENIORCARECENTERS.

          Senior Care Centers, LLC, and its affiliated debtors (the “Reorganized Debtors,” and,

 prior to the Effective Date, as defined herein, the “Debtors”) hereby file this objection (this

 “Objection”) certain administrative expense claims asserted under section 503 of title 11 of the

 United States Code (the “Bankruptcy Code”), Rules 3001 and 3007 of the Federal Rules of

 Bankruptcy Procedures (the “Bankruptcy Rules”), and Rules 3007-1 and 3007-2 of the Local

 Bankruptcy Rules of the United States Bankruptcy Court for the Northern District of Texas (the

 “Local Rules”) for entry of an order, substantially in the form attached hereto as Exhibit A (the

 “Proposed Order”), granting the relief requested herein and such other and further relief as the

 Court deems just and proper. In support of this Objection, the Reorganized Debtors respectfully

 represent as follows:

                                  JURISDICTION AND VENUE

          1.     This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

 1334. This is a core proceeding under 28 U.S.C. § 157(b). This is a core proceeding within the

 meaning of 28 U.S.C. § 157(b). The Reorganized Debtors consent to entry of a final order under

 Article III of the United States Constitution.

          2.     Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409.


                                                  2
 74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20                      Entered 06/25/20 16:35:27             Page 3 of 19




                                                 BACKGROUND

           3.       On December 4, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

 commencing cases for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).2

           4.       The factual background regarding the Debtors, including their business operations,

 their capital and debt structures, and the events leading to the filing of the Chapter 11 Cases, is set

 forth in detail in the Declaration of Kevin O'Halloran, Chief Restructuring Officer of Senior Care

 Centers, LLC, in Support of Chapter 11 Petitions and First Day Pleadings [Docket No. 25] (the

 “First Day Declaration”). First Day Declaration and fully incorporated herein by reference.

           5.       On December 14, 2018, the Office of the United States Trustee for the Northern

 District of Texas appointed an official committee of unsecured creditors in these Chapter 11 Cases

 (the “Committee”).

           6.       The Debtors’ claims, noticing, and administrative agent in these Chapter 11 Cases

 is Omni Agent Solutions (“Omni”). See Order Authorizing Employment and Retention of Omni

 Management Group, Inc., as Claims, Noticing, and Administrative Agent, Nunc Pro Tunc to the

 Petition Date [Docket No. 102].

           7.       On March 27, 2019, the Court entered the Order Establishing Bar Dates, Approving

 Form and Manner of Notice, and Approving Procedures for Filing Proofs of Claim [Docket No.

 766] (the “Bar Date Order”). Among other things, the Bar Date Order set May 15, 2019 at 4:00

 p.m. (prevailing Central Time) as the general date (the “General Bar Date”) for filings proofs of

 claim. The Bar Date Order also provided:

                    The filing of a proof of claim form shall be deemed to satisfy the
                    procedural requirements for the assertion of administrative expense
                    claims under Bankruptcy Code section 503(b)(9) (each a “503(b)(9)
                    Claim”); provided, however, that all other administrative claims

 2
     Certain additional Reorganized Debtors filed voluntary petitions for relief on January 21, 2019 and May 20, 2019.


                                                            3
 74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20                     Entered 06/25/20 16:35:27              Page 4 of 19




                   under Bankruptcy Code section 503(b) (“Administrative Claims”)
                   must be made by separate requests for payment in accordance with
                   Bankruptcy Code section 503(a) and will not be deemed proper if
                   made by proof of claim.

 Bar Date Order, ¶ 3.

          8.       Attached to the Bar Date Order was the notice of deadlines for filing proofs of claim

 (the “Bar Date Notice”). The Bar Date Notice was by Omni. See Certificate of Service [Docket

 No. 942] (the “Bar Date Notice Certificate of Service”).

          9.       On October 25, 2019, the Debtors filed the Notice of Filing of Solicitation Version

 of Disclosure Statement for the Third Amended Joint Plan of Reorganization Under Chapter 11 of

 the Bankruptcy Code [Docket No. 2094] (the “Solicitation Notice”). Attached to the Solicitation

 Notice as Exhibit A, was the solicitation version of the Third Amended Joint Plan of

 Reorganization Under Chapter 11 of the Bankruptcy Code (as may be further amended, modified,

 and/or supplemented, the “Plan”). On December 13, 2019, the Court entered the Findings of Fact,

 Conclusions of Law, and Order Confirming Third Amended Joint Plan of Reorganization Under

 Chapter 11 of the Bankruptcy Code [Docket No. 2376] (the “Confirmation Order”).3 On March

 27, 2020 (the “Effective Date”), all conditions to the occurrence of the Effective Date set forth in

 the Plan and Confirmation Order were satisfied or waived in accordance therewith, and the

 Effective Date of the Plan occurred. On March 30, 2020, the Notice of (I) Entry of Findings of

 Fact, Conclusions of Law, and Order Confirming Third Amended Joint Plan of Reorganization

 Under Chapter 11 of the Bankruptcy Code, (II) Occurrence of the Effective Date, and (III) Bar

 Date Notice for Rejection Damages Claims, Administrative Claims and Professional Fee Claims

 [Docket No. 2659] (the “Effective Date Notice”) was filed.



 3
  Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Confirmation
 Order, Plan, and Disclosure Statement.


                                                          4
 74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20           Entered 06/25/20 16:35:27         Page 5 of 19




          10.   The Plan contained the following relevant definitions:

                “Administrative Claim” means any Claim against any Debtor for
                costs and expenses of administration of the Chapter 11 Cases
                pursuant to Bankruptcy Code sections 503(b), 507(a)(2), 507(b), or
                1114(e)(2), including: (a) the actual and necessary costs and
                expenses incurred on or after the Petition Date until and including
                the Effective Date of preserving the Estates and operating the
                Debtors’ businesses; (b) Allowed Professional Fee Claims; (c) all
                Allowed requests for compensation or expense reimbursement for
                making a substantial contribution in the Chapter 11 Cases pursuant
                to Bankruptcy Code sections 503(b)(3), (4), and (5); (d) all fees and
                charges assessed against the Estates pursuant to section 1930 of
                chapter 123 of title 28 of the United States Code; and (e) 503(b)(9)
                Claims.

                “Administrative Claims Bar Date” means the deadline for Filing
                requests for payment of Administrative Claims, which: (a) with
                respect to Administrative Claims other than Professional Fee Claims
                and 503(b)(9) Claims, shall be the first Business Day that is thirty
                (30) days after the Effective Date; (b) with respect to Professional
                Fee Claims, shall be the first Business Day that is thirty (30) days
                after the Effective Date; and (c) with respect to 503(b)(9) Claims,
                was the Claims Bar Date.

          11.   Section II.A of the Plan provides the following:

                No later than five (5) days after the Effective Date, the Debtors or
                Reorganized Debtors, as applicable, shall post on the Case Website
                the Scheduled Administrative Claims that are based on unpaid
                liabilities incurred by the Debtors in the ordinary course of their
                business after the Petition Date. Except for Administrative Claims
                which are Professional Fee Claims, Priority Tax Claims, or
                Scheduled Administrative Claims, requests for payment of
                Administrative Claims must be Filed and served on the Debtors or
                Reorganized Debtors, as applicable, pursuant to the procedures
                specified in the Confirmation Order and notice of entry of the
                Confirmation Order no later than the Administrative Claims Bar
                Date. Holders of Administrative Claims that are required to, but do
                not, File and serve a request for payment of such Administrative
                Claims against the Debtors or their property and such
                Administrative Claims shall be deemed discharged as of the
                Effective Date. Objections to such requests, if any, must be Filed
                and served on the Debtors or Reorganized Debtors, as applicable,
                and the requesting party no later than sixty (60) days after the
                Effective Date. Notwithstanding the foregoing, no request for


                                                 5
 74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20            Entered 06/25/20 16:35:27          Page 6 of 19




                payment of an Administrative Claim need be filed with respect to an
                Administrative Claim previously Allowed.

          12.   The Confirmation Order provides:

                46. Administrative Claims. No later than five (5) days after the
                Effective Date, the Debtors or Reorganized Debtors, as applicable,
                shall post on the Case Website the Scheduled Administrative Claims
                that are based on unpaid liabilities incurred by the Debtors in the
                ordinary course of their business after the Petition Date.

                47. Except for Administrative Claims which are Professional Fee
                Claims, Priority Tax Claims, or Scheduled Administrative Claims,
                requests for payment of Administrative Claims must be filed with
                the Court and served on the Debtors or Reorganized Debtors, as
                applicable, no later than thirty (30) days after the Effective Date, or
                thirty (30) days after the date of rejection, if applicable (the
                “Administrative Claims Bar Date”). Such notice must be served
                on the Reorganized Debtors, their counsel, counsel to the
                Committee or Unsecured Creditor Trust, as applicable, and other
                parties-in-interest. Additionally, such notice must include, at a
                minimum: (a) the name of the Holder of the Administrative Claim,
                (b) the amount of the Administrative Claim, and (c) the basis of the
                Administrative Claim (including any documentation or evidence
                supporting such claim).

                48. Failure to properly file such a notice prior to the Administrative
                Claims Bar Date and as required hereunder and pursuant to the Plan
                shall result in the Administrative Claim being deemed discharged as
                of the Effective Date. Notwithstanding the foregoing, no request for
                payment of an Administrative Claim need be filed with respect to an
                Administrative Claim that was previously Allowed. Objections to
                Administrative Claims, if any, must be filed and served by the
                Debtors or Reorganized Debtors, as applicable, on the requesting
                party no later than sixty (60) days after the Effective Date.

          13.   The Effective Date Notice informed parties in interest that the Effective Date of the

 Plan occurred on March 27, 2020. The Effective Date Notice also provided:

                7. Administrative Claims Bar Date and Filing. Pursuant to the Plan
                and Confirmation Order, each person or entity that holds or wishes
                to assert a claim that such person believes is an Administrative
                Claim except for Administrative Claims which are Professional Fee
                Claims, Priority Tax Claims, or Scheduled Administrative Claims
                (see Paragraph 6 above), must file with the Court an application (an
                “Administrative Claims Request”) requesting allowance of such

                                                  6
 74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20            Entered 06/25/20 16:35:27        Page 7 of 19




                Administrative Claim on or before April 29, 2020 (the
                “Administrative Claims Bar Date”). An Administrative Claims
                Request must be served on: (a) counsel to the Debtors, Polsinelli PC,
                Polsinelli PC, 600 3rd Avenue, 42nd Floor, New York, New York
                10016 (Attention: Jeremy R. Johnson) and 2950 N. Harwood, Suite
                2100, Dallas, Texas 75201 (Attention: Trey A. Monsour); (b)
                counsel to the Committee, Greenberg Traurig, LLP, 77 West
                Wacker Drive, Suite 3100, Chicago, Illinois 60601 (Attention:
                Nancy A. Peterman) and 1000 Louisiana Street, Suite 1700,
                Houston, Texas 77002 (Attention: Shari L. Heyen); and (c) the
                Liquidating Trustee, Alan D. Halperin, Halperin Battaglia Benzija,
                LLP, 40 Wall Street, 37th Floor, New York, New York 10005
                (Attention: Alan D. Halperin). Such Administrative Claims
                Requests must include, at a minimum: (a) the name of the Holder of
                the Administrative Claim, (b) the amount of the Administrative
                Claim, and (c) the basis of the Administrative Claim (including any
                documentation or evidence supporting such claim).

                                     RELIEF REQUESTED

          14.   By this Objection, the Reorganized Debtors request entry of an order disallowing,

 and expunging claims identified on Schedule 1-2 to the proposed order attached hereto as Exhibit

 A.

          15.   By this Objection, the Reorganized Debtors seek entry of the Proposed Order

 disallowing and expunging the claims listed on Schedule 1 attached to the Proposed Order as they

 have been withdrawn by the claimant and are no longer seeking the relief identified in the

 withdrawn claims (the “Withdrawn Claims”).

          16.   By this Objection, the Reorganized Debtors seek entry of the Proposed Order

 disallowing and expunging the claims listed on Schedule 2 as they have been satisfied (the

 “Satisfied Claims”).

          17.   By this Objection, the Reorganized Debtors seek entry of the Proposed Order

 disallowing and expunging the claims listed on Schedule 3 attached to the Proposed Order as they

 have asserted administrative claims via proofs of claim and not the procedures set forth in the Plan



                                                  7
 74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20                      Entered 06/25/20 16:35:27               Page 8 of 19




 and Confirmation Order (the “Improper Form Claims”, and together with the Withdrawn Claims

 and Satisfied Claims, the “Disputed Claims”).4

                                              BASIS FOR RELIEF

 I.       Withdrawn Claims

          18.      The Reorganized Debtors object to the Withdrawn Claims because each claimant

 has formally withdrawn its claim. Disallowance and expungement of these claims will enable the

 claims register to reflect the claims asserted against the Debtors more accurately. Moreover,

 disallowance of these claims will not affect the right of any claimant who has a claim which is not

 a Withdrawn Claim. Accordingly, the Reorganized Debtors request that the Court disallow and

 expunge the Withdrawn Claims identified on Schedule 1 to the Proposed Order.

 II.      Satisfied Claims

          19.      The Reorganized Debtors have reviewed their books and records and determined

 that as of the date hereof, the Satisfied Claims has been satisfied pursuant to the Agreed Order (I)

 Allowing and Authorizing the Debtors to Pay Administrative Expense Claim and (II) Allowing

 General Unsecured Claim of Rangers Baseball, LLC [Docket No. 1537] and Order (I) Approving

 Settlement with PharMerica Long-Term Care, LLC, and (II) Granting Related Relief [Docket No.

 2655]. Accordingly, the Reorganized Debtors request that the Court disallow and expunge the

 Satisfied Claims identified on Schedule 2 to the Proposed Order.




 4
   The Disputed Claims listed on Schedules 1-2 relate solely to the portion of claims asserted pursuant to Bankruptcy
 Code section 503(b). This Objection does not seek to reclassify or expunge any non-503(b) claims or portions of non-
 503(b) claims that may have been asserted by the claimant. As noted more fully below, the Reorganized Debtors
 expressly reserve the right to amend, modify, or supplement this Objection and to file additional objections to any
 proofs of claim filed in these Chapter 11 Cases including, without limitation, objections as to the liability, amount or
 priority of any Disputed Claims listed on Schedules 1-2.


                                                            8
 74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20            Entered 06/25/20 16:35:27        Page 9 of 19




 III.     Improper Form Claims

          20.   Bankruptcy Code section 503 should be “strictly construed because administrative

 expense priority claims reduce the funds available for creditors and other claimants.” City of White

 Plains v. A&S Galleria Real Estate, Inc. (In re Federated Dep't Stores, Inc.), 270 F.3d 994, 1000

 (6th Cir. 2001). See also Howard Delivery Serv. v. Zurich Am. Ins. Co., 547 U.S. 651, 667, 669

 (2006) (noting that administrative claims “must be tightly construed”); In re Canton Jubilee, Inc.,

 253 B.R. 770, 775 (Bankr. E.D. Tex. 2000) (“The statute is narrowly construed in order to hold

 administrative expenses to a minimum amount and thus preserve the estate assets for the benefit

 of all creditors.”). Bankruptcy Code section 503(a) provides that “[a]n entity may timely file a

 request for payment of an administrative expense.” An administrative expense will be allowed by

 the court only after notice and a hearing. 11 U.S.C. § 503(b).

          21.   “The Fifth Circuit requires an application for post-petition administrative claims.”

 In re Jack Kline Co., Inc., 440 B.R. 712, 732 (Bankr. S.D. Tex. 2010) (citing NL Industries, Inc.

 v. GHR Energy Corp., 940 F.2d 957, 966 (5th Cir. 1991)). The Bankruptcy Court for the Northern

 District of Texas recently held that administrative expense claims cannot be asserted through a

 proof of claim when a confirmed plan and confirmation order set forth the procedures for asserting

 administrative claims. In re Taco Bueno Restaurants, Inc., 606 B.R. 289 (Bankr. N.D. Tex. 2019).

 The Court relied on four reasons: first, Official Form 410 expressly provides that it is not to be

 used for requests for payment of administrative expenses. Id. at 301. Second, proofs of claim deal

 only with prepetition claims. Id. Third, pursuant to Bankruptcy Rule 3001(f), proofs of claim have

 prima facie validity. On the other hand, the claimant bears the burden of persuasion and production

 with respect to an administrative expense claim. Id. at 301-02. Fourth, the debtors had an interest

 in being able to quickly ascertain asserted administrative claims from the docket instead of the

 claims register. Id. at 302-03.

                                                  9
 74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20            Entered 06/25/20 16:35:27        Page 10 of 19




           22.   Here, the Plan and Confirmation Order required any party asserting an

  Administrative Claim to do so by the Administrative Claims Bar Date, i.e., April 29, 2020. Parties

  wishing to assert an Administrative Claim were required to file such requests with the Court and

  serve the Reorganized Debtors and the Unsecured Creditor Trust. See Confirmation Order ¶ 47.

  Asserted Administrative Claims which were not properly filed and served by the Administrative

  Claims Bar Date are deemed discharged as of the Effective Date. See Confirmation Order ¶ 48.

           23.   The claimants listed on Schedule 2 were required to timely file requests for

  payment. Instead, each of these parties filed a proof of claim using Official Form 410 to assert a

  postpetition administrative expense claim. None of these parties have filed and served a request

  for payment before the Administrative Claims Deadline. For the same reasons indicated in Taco

  Bueno, the proofs of claim underlying each Improper Form Claim do not constitute a proper

  request for allowance and payment of an administrative expense claim pursuant to Bankruptcy

  Code section 503(a).

           24.   Accordingly, the Reorganized Debtors request that the Court disallow and expunge

  each Improper Form Claim identified on Schedule 2 to the Proposed Order in its entirety.

                              SEPARATE CONTESTED MATTER

           25.   Each of the above objections to the Disputed Claims constitutes a separate

  contested matter as contemplated by Bankruptcy Rule 9014. The Reorganized Debtors request that

  any order entered by this Court with respect to an objection asserted herein shall be deemed a

  separate order with respect to each Claim.

                                   RESERVATION OF RIGHTS

           26.   The Reorganized Debtors expressly reserve the right to amend, modify or

  supplement this Objection and to file additional substantive or non-substantive objections to the

  Proofs of Claim objected to herein, or any other Claims (filed or not) which may be asserted against

                                                  10
  74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20             Entered 06/25/20 16:35:27       Page 11 of 19




  the Reorganized Debtors. Should one or more of the grounds of objection stated in this Objection

  be overruled, the Reorganized Debtors reserve their rights to object on other stated grounds or on

  any other grounds that the Reorganized Debtors discover. In addition, the Reorganized Debtors

  reserve the right to seek further reduction of any Claim for any reason including to the extent such

  Claim has been paid, and further reserve the right to raise further objections.

                             COMPLIANCE WITH LOCAL RULES

           27.   This Objection includes citations to the applicable rules and statutory authorities

  upon which the relief requested herein is predicated, and a discussion of their application to this

  Objection. The Reorganized Debtors object to no more than 100 Proofs of Claim herein. The

  Reorganized Debtors have served notice of this Objection on those persons whose names appear

  in the signature blocks on the Proofs of Claim, and in accordance with Bankruptcy Rule 7004.

  Moreover, the Reorganized Debtors have notified Claimants that a copy of their claim may be

  obtained from the Reorganized Debtors upon request. Accordingly, the Reorganized Debtors

  submit that this objection satisfies Local Rule 3007-2.

                                        NO PREVIOUS REQUEST

           28.   No previous request for the relief sought herein has been made by the Reorganized

  Debtors to this or any other court.

                                               NOTICE

           29.   Notice of this Objection has been provided to the parties listed on Schedules 1-2.

           30.   Notice of this Motion shall be provided to: (a) the U.S. Trustee the Office of the

  United States Trustee for the Northern District of Texas; (b) the Office of the Attorney General of

  the states in which the Reorganized Debtors operate; (c) counsel to CIBC Bank USA; (d) counsel

  to the Unsecured Creditor Trustee; (e) the Internal Revenue Service; (f) the Department of

  Medicaid, Department of Health, and Division of Health Services Regulation in each state in which

                                                   11
  74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20              Entered 06/25/20 16:35:27          Page 12 of 19




  the Reorganized Debtors operate; and (g) those parties who have requested notice pursuant to

  Bankruptcy Rule 2002.

           WHEREFORE, the Reorganized Debtors respectfully request that the Court enter an

  order, substantially similar to the form attached as Exhibit A, granting (i) the relief requested herein

  and (ii) such other and further relief as it deems just and proper.

   Dated: June 25, 2020                               Respectfully submitted,
          Dallas, Texas
                                                      POLSINELLI PC

                                                      /s/     Liz Boydston
                                                      Liz Boydston
                                                      State Bar No. 24053684
                                                      2950 N. Harwood, Suite 2100
                                                      Dallas, Texas 75201
                                                      Telephone: (214) 397-0030
                                                      Facsimile: (214) 397-0033
                                                      lboydston@polsinelli.com

                                                      -and-

                                                      Jeremy R. Johnson (Admitted Pro Hac Vice)
                                                      Stephen J. Astringer (Admitted Pro Hac Vice)
                                                      600 3rd Avenue, 42nd Floor
                                                      New York, New York 10016
                                                      Telephone: (212) 684-0199
                                                      Facsimile: (212) 684-0197
                                                      jeremy.johnson@polsinelli.com
                                                      sastringer@polsinelli.com

                                                      Counsel to the Reorganized Debtors




                                                    12
  74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20   Entered 06/25/20 16:35:27   Page 13 of 19




                                     EXHIBIT A

                                    Proposed Order




  74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20                      Entered 06/25/20 16:35:27              Page 14 of 19




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                             §
      In re:                                                 §     Chapter 11
                                                             §
      Senior Care Centers, LLC, et al.,1                     §     Case No. 18-33967 (BJH)
                                                             §
                Reorganized Debtors.                         §     (Jointly Administered)
                                                             §

                       ORDER GRANTING REORGANIZED DEBTORS’ FIRST
                       OMNIBUS OBJECTION TO ADMINISTRATIVE CLAIMS

               Upon the first omnibus objection to claims (the “Objection”)2 of the Reorganized Debtors

  seeking to disallow, expunge, and reclassify certain proofs of claim pursuant to Bankruptcy Code

  section 502; and the Court having jurisdiction over this matter pursuant to 28 U.S.C. 157 and §§

  1334(b); and the Court having found that this matter is a core proceeding pursuant to 28 U.S.C. §



  1
     The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
  Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
  https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street, Suite
  1050, Dallas, Texas 75201.
  2
      Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Objection.



  74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20              Entered 06/25/20 16:35:27          Page 15 of 19




  157(b)(2), and that the Reorganized Debtors consent to entry of a final order under Article III of

  the United States Constitution; and the Court having found that venue of this proceeding and the

  Objection in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

  determined that the relief requested in the Objection is in the best interests of the Reorganized

  Debtors, their estates, their creditors, and other parties in interest; and it appearing that proper and

  adequate notice of the Objection has been given, under the circumstances, and that no other or

  further notice is necessary; and upon the record herein; and after due deliberation thereon; and

  good and sufficient cause appearing therefore,

           IT IS ORDERED, ADJUDGED AND DECREED THAT:

           1.     The Objection is SUSTAINED as set forth herein.

           2.     Pursuant to Bankruptcy Code section 502, the claims listed on Schedule 1 attached

  hereto are hereby disallowed and expunged (the “Withdrawn Claims”).

           3.     Pursuant to Bankruptcy Code section 502, the claims listed on Schedule 2 attached

  hereto are hereby disallowed and expunged (the “Satisfied Claims”).

           4.     Pursuant to Bankruptcy Code section 502, the claims listed on Schedule 3 attached

  hereto are hereby disallowed and expunged (the “Improper Form Claims”).

           5.     Notwithstanding anything to the contrary contained herein, nothing herein shall

  affect the validity, nature, amount, allowability, priority, or otherwise seek to reclassify or expunge

  any non-Administrative Claims or portions of non-Administrative Claims that may have been

  asserted by the claimant.

           6.     The Reorganized Debtors’ rights to amend, modify, or supplement the Objection,

  to file additional objections to the Disputed Claims or any other claims (filed or not) which may

  be asserted against the Reorganized Debtors, and to seek further reduction of any claim to the



                                                     2
  74003849.1
Case 18-33967-sgj11 Doc 2813 Filed 06/25/20           Entered 06/25/20 16:35:27       Page 16 of 19




  extent such claim has been paid, are preserved. Additionally, should one or more grounds of

  objection stated in the Objection be overruled, the Reorganized Debtors’ rights to object on other

  stated grounds or on any other grounds that the Reorganized Debtors discover are further

  preserved.

           7.    Notwithstanding any Bankruptcy Rule or Local Rule to the contrary, this Order

  shall be immediately effective and enforceable upon its entry

           8.    This Court shall retain jurisdiction over any and all matters arising from the

  interpretation, implementation, or enforcement of this Order.

                                      # # # End of Order # # #

  Order submitted by:

   POLSINELLI PC

   /s/     Liz Boydston
   Liz Boydston
   State Bar No. 24053684
   2950 N. Harwood, Suite 2100
   Dallas, Texas 75201
   Telephone: (214) 397-0030
   Facsimile: (214) 397-0033
   lboydston@polsinelli.com

   -and-

   Jeremy R. Johnson (Admitted Pro Hac Vice)
   Stephen J. Astringer (Admitted Pro Hac Vice)
   600 3rd Avenue, 42nd Floor
   New York, New York 10016
   Telephone: (212) 684-0199
   Facsimile: (212) 684-0197
   jeremy.johnson@polsinelli.com
   sastringer@polsinelli.com

   Counsel to the Reorganized Debtors




                                                  3
  74003849.1
                 Case 18-33967-sgj11 Doc 2813 Filed 06/25/20               Entered 06/25/20 16:35:27        Page 17 of 19




                                                              SCHEDULE 1

                                                             Withdrawn Claims

 #    Claim   Claimant                           Date Claim     Filed Case    Asserted         Proposed         Reason for Reclassification /
      No.                                        Filed                        Administrative   Administrative   Reduction
                                                                              Claim Amount     Claim Amount
 1.   C4      City of Garland                    2/25/2019      18-33979      $30,227.34       $0.00            The claim has been withdrawn.
 2.   C21     Texas Workforce Comm. Regulatory   7/1/2019       18-33972      $2,064.29        $0.00            The claim has been withdrawn.
              Integrity Div. - SAU
 3.   C16     Texas Workforce Comm. Regulatory   5/16/2019      18-34054      $3,180.26        $0.00            The claim has been withdrawn.
              Integrity Div. - SAU
 4.   C18     Texas Workforce Comm. Regulatory   5/16/2019      18-34010      $4,062.42        $0.00            The claim has been withdrawn.
              Integrity Div. - SAU
 5.   C20     Texas Workforce Comm. Regulatory   5/16/2019      18-34065      $486.01          $0.00            The claim has been withdrawn.
              Integrity Div. - SAU
 6.   C20     Texas Workforce Comm. Regulatory   5/16/2019      18-34062      $2,219.04        $0.00            The claim has been withdrawn.
              Integrity Div. - SAU
 7.   C22     Texas Workforce Comm. Regulatory   5/16/2019      18-34067      $1,764.46        $0.00            The claim has been withdrawn.
              Integrity Div. - SAU
 8.   C25     Texas Workforce Comm. Regulatory   5/16/2019      18-34066      $6,500.53        $0.00            The claim has been withdrawn.
              Integrity Div. - SAU
 9.   C25     Texas Workforce Comm. Regulatory   5/16/2019      18-34057      $2,825.60        $0.00            The claim has been withdrawn.
              Integrity Div. - SAU
 10. C44      Texas Workforce Comm. Regulatory   5/16/2019      18-34031      $9,162.67        $0.00            The claim has been withdrawn.
              Integrity Div. - SAU
 11. C29      Texas Workforce Commission         7/2/2019       18-33980      $20,116.35       $0.00            The claim has been withdrawn.
              Regulatory Integrity Div. - SAU




74003849.1
                 Case 18-33967-sgj11 Doc 2813 Filed 06/25/20                    Entered 06/25/20 16:35:27        Page 18 of 19




                                                                   SCHEDULE 2

                                                                  Satisfied Claims

 #    Claim   Claimant                                Date Claim     Filed Case    Asserted         Proposed         Reason for Reclassification /
      No.                                             Filed                        Administrative   Administrative   Reduction
                                                                                   Claim Amount     Claim Amount
 1.   C1139   Rangers Baseball LLC                    5/15/2019      18-33967      $178,175.00      $0.00            The claim has been satisfied. See
                                                                                                                     Docket No. 1537.
 2.   C17     Pharmacy Corporation of America d/b/a   5/14/2019      18-34040      $877.43          $0.00            The claim has been satisfied. See
              PharMerica                                                                                             Docket No. 2655.




74003849.1
                 Case 18-33967-sgj11 Doc 2813 Filed 06/25/20                Entered 06/25/20 16:35:27        Page 19 of 19




                                                                SCHEDULE 3

                                                          Improper Form Claims

 #    Claim   Claimant                             Date Claim    Filed Case    Asserted         Proposed         Reason for Reclassification /
      No.                                          Filed                       Administrative   Administrative   Reduction
                                                                               Claim Amount     Claim Amount
 1.   C32     Cisco Systems Capital Corporation    1/10/2019     18-33967      $389,811.41      $0.00            The claim does not comply with the
                                                                                                                 procedures set forth in the Plan and
                                                                                                                 Confirmation Order.
 2.   C1355   Principal Life Insurance Company     11/18/2019    18-33967      $3,975.00        $0.00            The claim does not comply with the
              (Raleigh)                                                                                          procedures set forth in the Plan and
                                                                                                                 Confirmation Order.
 3.   C22     Sterling Healthcare Services, LLC    5/13/2019     18-34003      $165.06          $0.00            The claim does not comply with the
                                                                                                                 procedures set forth in the Plan and
                                                                                                                 Confirmation Order.
 4.   C1115   TXMS Real Estate Investments, Inc.   5/15/2019     18-33967      $1,072,358.51    $0.00            The claim does not comply with the
                                                                                                                 procedures set forth in the Plan and
                                                                                                                 Confirmation Order.




74003849.1
